Citation Nr: 0107724	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  97-21 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a left foot bleeding 
ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO) which found no new and material 
evidence to support reopening the veteran's claimed 
entitlement to service connection for a left foot bleeding 
ulcer.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claim.

The RO should determine whether the veteran still wants a 
hearing before the RO.  In his November 1996 notice of 
disagreement and during an August 1997 telephone contact with 
the RO, the veteran requested a RO hearing in this appeal.  
Although the claims file shows that the veteran also 
requested then canceled hearings before the Board both at the 
RO and at VA headquarters in Washington, DC, there is no 
showing that the veteran sought to withdraw his requests for 
an RO hearing.  Due process precludes the RO from declining 
to provide a veteran with a lawfully requested hearing.  
After determining whether the veteran still wants an RO 
hearing in this matter, the RO should respond appropriately.

The RO should try again to locate a complete set of the 
veteran's service medical records (SMRs).  The only SMRs 
currently associated with the claims file are an immunization 
record, reports of physical examinations upon the veteran's 
induction and separation and a separation medical history in 
which the veteran notes a foot disorder.  In October and 
November 1996 written statements the veteran identified the 
Army unit in which he served in Vietnam in 1967 or 1968 and 
where he claims to have sought treatment for a left foot 
disorder "at least twice a week."  He further stated that 
his left foot disorder forced his in-service reassignment 
from patrol to kitchen duties.  The claims file does not show 
whether the RO sought to determine whether the veteran had 
been hospitalized in service for this disorder, as suggested 
by an April 1997 message from the National Personal Records 
Center (NPRC).

The RO should review all evidence pertaining to a left foot 
disorder associated with the claims file after a January 1982 
rating decision denying service connection for a left foot 
disorder.  Rating decisions in May 1980 and January 1982 
denied service connection for a left foot disorder.  After 
January 1982, additional evidence associated with the claims 
file included records of private hospitalization in April 
1994, VA treatment, hospitalizations and X-rays from August 
1994 to June 1995 and VA examinations and X-rays including 
those of the veteran's feet.  In its November 1996 decision 
and March 1997 statement of the case the RO did not address 
any of this evidence, some of which pertains directly or 
indirectly to the matter currently on appeal.  The RO should 
address this evidence before the Board considers the appeal 
further.

New statutory provisions which redefine VA's duty to assist 
require additional RO action prior to Board review of this 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The new provisions 
require VA to make reasonable efforts to assist a veteran to 
obtain evidence necessary to substantiate the claim and to 
make reasonable efforts to obtain records relevant to the 
claim.  Id.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should determine whether the 
veteran still wants an RO hearing in this 
appeal and, if so, schedule a hearing for 
him.

2.  The RO should try again to locate, 
obtain and associate with the claims file 
the veteran's SMRs (not already 
associated with the claims file) by 
determining whether the veteran was 
hospitalized in service for a left foot 
disorder and, if so, by following the 
April 1997 NPRC suggestion for a further 
search.

3.  Thereafter, the RO should 
readjudicate the veteran's claim of new 
and material evidence to reopen a claim 
of entitlement to service connection for 
a left foot bleeding ulcer, addressing 
all evidence associated with the claims 
file after the January 1982 decision.  If 
the RO denies the benefit sought on 
appeal, it should issue a supplemental 
statement of the case and provide the 
veteran with a reasonable time within 
which to respond.  The RO then should 
return the case to the Board for final 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



